

114 S1365 IS: Authorized Rural Water Projects Completion Act
U.S. Senate
2015-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1365IN THE SENATE OF THE UNITED STATESMay 18, 2015Mr. Tester (for himself, Mr. Daines, Mr. Franken, Mr. Heinrich, Ms. Heitkamp, Ms. Klobuchar, and Mr. Udall) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo authorize the Secretary of the Interior to use designated funding to pay for construction of
			 authorized rural water projects, and for other purposes.
	
		1.Short
		title; table of contents
 (a)Short titleThis Act may be cited as the Authorized Rural Water Projects Completion Act.
 (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents. Sec. 2. Definitions. TITLE I—Reclamation Rural Water Construction and Settlement Implementation Fund Sec. 101. Establishment. Sec. 102. Accounts. Sec. 103. Deposits to Fund. Sec. 104. Expenditures from Fund. Sec. 105. Investments of amounts. Sec. 106. Transfers of amounts. Sec. 107. Termination. TITLE II—Rural water projects Sec. 201. Rural water projects. Sec. 202. Restrictions. TITLE III—Reclamation infrastructure and settlement implementation Sec. 301. Reclamation infrastructure and settlement implementation.  2.DefinitionsIn this Act:
 (1)FundThe term Fund means the Reclamation Rural Water Construction and Settlement Implementation Fund established by section 101.
			(2)Indian
 tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
			(3)Rural water
 projectThe term rural water project means a project that is designed to provide domestic, industrial, municipal, or residential water to a small community or group of small communities, including Indian tribes and tribal organizations.
 (4)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Commissioner of Reclamation.
			IReclamation
		Rural Water Construction and Settlement Implementation Fund
 101.EstablishmentThere is established in the Treasury of the United States a fund, to be known as the Reclamation Rural Water Construction and Settlement Implementation Fund, consisting of—
 (1)such amounts as are deposited in the Fund under section 103; and
 (2)any interest earned on investment of amounts in the Fund under section 105.
 102.AccountsWithin the Fund, there are established the following accounts:
 (1)Rural Water Project Account.
 (2)Reclamation Infrastructure and Settlement Implementation Account.
				103.Deposits to
		Fund
				(a)In
 generalFor each of fiscal years 2015 through 2035, the Secretary of the Treasury shall deposit in the Fund $115,000,000 of the revenues that would otherwise be deposited for the fiscal year in the reclamation fund established by the first section of the Act of June 17, 1902 (32 Stat. 388, chapter 1093), of which—
 (1)$80,000,000 for each of the fiscal years shall be deposited in the Rural Water Project Account established under section 102(1); and
 (2)$35,000,000 for each of the fiscal years shall be deposited in the Reclamation Infrastructure and Settlement Implementation Account established under section 102(2).
					(b)Availability of
 amountsAmounts deposited in the Fund under subsection (a) shall— (1)be made available in accordance with this section, without further appropriation; and
 (2)be in addition to amounts appropriated for such purposes under any other provision of law. (c)LimitationNotwithstanding subsections (a) and (b), no amounts may be deposited in, or made available from, the Fund under those subsections if the transfer or availability of the amounts would increase the deficit.
				104.Expenditures
		from Fund
				(a)In
 generalSubject to subsection (b), for each of fiscal years 2015 through 2035, the Secretary may expend from the Fund, in accordance with this Act, not more than the sum of—
 (1)$115,000,000, to be allocated from the amounts in the accounts specified in section 102; and
 (2)the amount of interest accrued in the Fund within each account for the fiscal year in which the expenditures are made, with the interest accrued within each account used only for expenditures from that account.
					(b)Additional
		expenditures
					(1)In
 generalThe Secretary may expend more than $115,000,000 for any fiscal year referred to in subsection (a) if the additional amounts are available in the Fund as a result of a failure of the Secretary to expend all of the amounts available under subsection (a) in one or more prior fiscal years.
					(2)Retention in
 accountsAny additional amounts referred to in paragraph (1) shall— (A)be retained within the account to which the amounts were designated;
 (B)accrue interest for the designated account in accordance with this title; and
 (C)only be expended for the purposes for which expenditures from the designated accounts are authorized.
						105.Investments of amounts
 (a)In generalThe Secretary shall invest such portion of the Fund as is not, in the judgment of the Secretary, required to meet current withdrawals.
 (b)Credits to FundThe interest on, and the proceeds from the sale or redemption of, any obligations held in the Fund shall be credited to, and form a part of, the Fund.
				106.Transfers of amounts
 (a)In generalThe amounts required to be transferred to the Fund under this title shall be transferred at least monthly from the general fund of the Treasury to the Fund on the basis of estimates made by the Secretary of the Treasury.
 (b)AdjustmentsProper adjustment shall be made in amounts subsequently transferred to the extent prior estimates are in excess of or less than the amounts required to be transferred.
 107.TerminationOn September 30, 2035— (1)the Fund shall terminate; and
 (2)the unexpended and unobligated balance of the Fund shall be transferred to the reclamation fund established by the first section of the Act of June 17, 1902 (32 Stat. 388, chapter 1093).
				IIRural water
		projects
			201.Rural water
 projectsSubject to section 202, for each of fiscal years 2015 through 2035, the Secretary may use not less than $80,000,000 of the amounts available in the Rural Water Project Account established under section 102(1) to complete construction of rural water projects—
 (1)authorized to be carried out by the Secretary on or before the date of enactment of this Act; or
 (2)for which—
 (A)pursuant to section 106(e) of the Rural Water Supply Act of 2006 (43 U.S.C. 2405(e)), a feasibility study has been submitted to the Secretary by February 27, 2015; and
 (B)an Act of Congress after the date of enactment of this Act has authorized the construction of the project.
					202.Restrictions
				(a)No
 operation and maintenance costsThe Secretary shall not use any amounts from the Fund to pay for operation and maintenance costs of an authorized rural water project.
 (b)ConditionsThe Secretary shall not expend any amounts from the Fund to carry out this title until the date on which the Secretary develops—
 (1)programmatic goals to carry out this title that—
 (A)would enable the completion of construction of the authorized rural water projects as expeditiously as practicable; and
 (B)reflect— (i)the goals and priorities identified in the laws authorizing the authorized rural water projects; and
 (ii)the goals of the Reclamation Rural Water Supply Act of 2006 (43 U.S.C. 2401 et seq.); and
 (2)funding prioritization criteria to serve as a methodology for distributing funds under this title that take into account—
 (A)an evaluation of the urgent and compelling need for potable water supplies in the affected rural and tribal communities;
 (B)the status of the current stages of completion of the authorized rural water project;
 (C)the financial needs of the affected rural and tribal communities;
 (D)the potential economic benefits of the expenditures on job creation and general economic development in the affected rural and tribal communities;
 (E)the ability of the authorized rural water project to address regional and watershed level water supply needs;
 (F)the ability of the authorized rural water project—
 (i)to minimize water and energy consumption; and
 (ii)to encourage the development of renewable energy resources, such as wind, solar, and hydropower elements;
 (G)the need for the authorized rural water project to address—
 (i)the needs of Indian tribes and members of Indian tribes; and
 (ii)other community needs or interests; and
 (H)such other factors as the Secretary determines to be appropriate to prioritize the use of available funds.
						IIIReclamation
		infrastructure and settlement implementation
 301.Reclamation infrastructure and settlement implementationConsistent with section 104, for each of fiscal years 2015 through 2035, the Secretary shall use not less than $35,000,000, plus accrued interest, of the amounts authorized to be expended from the Reclamation Infrastructure and Settlement Implementation Account established under section 102(2)—
 (1)to provide compensation authorized under an Act of Congress to extinguish or otherwise resolve all monetary claims of an Indian tribe against the United States relating to the continued and past use of the land of the Indian tribe by the United States for the generation of hydropower; or
 (2)to complete construction, planning, and design of projects and implement provisions authorized under one or more Acts of Congress that—
 (A)settle or otherwise resolve, in whole or in part, litigation involving the United States and the rights of one or more federally recognized Indian tribes to access, use, or manage water resources; or
 (B)implement agreements approved by Congress pursuant to which one or more federally recognized Indian tribes agree to some limitation on the exercise of rights or claims to access, use, or manage water resources.